   Case: 1:17-cv-05648 Document #: 168 Filed: 10/21/19 Page 1 of 4 PageID #:2341




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

THOR ZURBRIGGEN et al., on behalf of
themselves and on behalf of all others similarly
situated,

                  Plaintiffs,

       v.                                          Case No. 1:17-cv-05648

TWIN HILL ACQUISITION COMPANY,                     Honorable John J. Tharp, Jr.
INC., a California corporation, AMERICAN
AIRLINES GROUP INC., a Delaware                    Magistrate Judge Jeffrey Cole
corporation, AMERICAN AIRLINES, INC., a
Delaware corporation, PSA AIRLINES, INC.,
a Pennsylvania corporation, ENVOY AIR
INC., a Delaware corporation,

                  Defendants.



 DEFENDANT AMERICAN AIRLINES GROUP INC., AMERICAN AIRLINES, INC.,
 PSA AIRLINES, INC., AND ENVOY AIR INC.’S SUPPLEMENTAL MEMORANDUM
        TO DISMISS CLAIMS OF PLAINTIFFS IN APPENDICES AA to DD
    Case: 1:17-cv-05648 Document #: 168 Filed: 10/21/19 Page 2 of 4 PageID #:2341




                                            ARGUMENT

        On October 18, 2019, four additional Plaintiffs— Howard, Seiber, Sizemore, and

Christensen (the “Additional Plaintiffs”)—filed appendices to the Second Amended Complaint

(“SAC”). (See Appxs. AA-DD to the SAC, ECF No. 166.) American Airlines, Inc.

(“American”) hereby designates its Motion to Dismiss the SAC, Reply, First Supplemental

Memorandum, and Reply in Support of First Supplemental Memorandum (collectively, the

“Designated Filings”) in response to the claims of all four Additional Plaintiffs. (See ECF Nos.

108, 141, 147 & 153.) The Additional Plaintiffs reside in four states—Ohio, Pennsylvania,

Tennessee, and Washington. (See Appxs. AA-DD to the SAC.)

        American previously addressed the law of all four states in the Designated Filings. (See

ECF Nos. 108, 141, 147 & 153.) The individual allegations of the Additional Plaintiffs add

nothing to the SAC or the prior Appendices that would change the conclusions American

established in the Designated Filings. Accordingly, for the same reasons set forth in the

Designated Filings, the claims of these four Additional Plaintiffs should be dismissed based on

workers’ compensation exclusivity and for failing to allege the essential elements of any of their

claims. (See ECF Nos. 108, 141 147, & 153.)1

                                           CONCLUSION

        For the reasons stated in American’s Motion, Reply, First Supplemental Memorandum

and Reply in Support of First Supplemental Memorandum—ECF Nos. 108, 141, 147, and 153—

the Additional Plaintiffs’ claims against AAG, American, PSA, and Envoy should be dismissed

with prejudice.


1
  Three of the Additional Plaintiffs are employees of American and one is an employee of PSA Airlines,
Inc. (“PSA”). (Appxs. AA-DD to the SAC.) For the reasons set forth in footnote 1 of American’s
Motion, Plaintiffs’ claims against AAG, Envoy and PSA fail for the same reasons that their claims fail as
to American.


                                                    1
   Case: 1:17-cv-05648 Document #: 168 Filed: 10/21/19 Page 3 of 4 PageID #:2341




Dated: October 21, 2019               Respectfully submitted,
                                       By:     /s/ Mark W. Robertson
                                       Mark W. Robertson (NY Bar # 4508248)
                                       (admitted pro hac vice)
                                       O’MELVENY & MYERS LLP
                                       Times Square Tower
                                       7 Times Square
                                       New York, New York 10036
                                       Telephone: (212) 326-2000
                                       Fax: (212) 326-2061
                                       Email: mrobertson@omm.com

                                       Susannah K. Howard (CA Bar # 291326)
                                       (admitted pro hac vice)
                                       O’MELVENY & MYERS LLP
                                       Two Embarcadero Center, 28th Floor
                                       San Francisco, California 94111
                                       Telephone: (415) 984-8700
                                       Fax: (415) 984-8701
                                       E-mail: showard@omm.com

                                       Larry S. Kaplan (ARDC # 1398717)
                                       KMA Zuckert LLC
                                       200 W. Madison Street, 16th Floor
                                       Chicago, IL 60606
                                       Telephone: (312) 345-3035
                                       E-mail: lkaplan@zmazuckert.com

                                       Attorneys for Defendants American Airlines
                                       Group Inc., American Airlines, Inc., PSA
                                       Airlines, Inc., and Envoy Air Inc.




                                         2
   Case: 1:17-cv-05648 Document #: 168 Filed: 10/21/19 Page 4 of 4 PageID #:2341




                                CERTIFICATE OF SERVICE

       The undersigned, an attorney, certifies that, on this 21st day of October 2019, copies of

the foregoing document and all exhibits thereto were filed with the Clerk of the Court through

the CM/ECF system, which will send notification of such filing to all counsel of record at the

email addresses on file with the Court.




                                                 By:   /s/ Mark W. Robertson
                                                           Mark W. Robertson
